FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                               DATE: May 24, 2021

CASE OF: In Re: Amendments to the Code of Judicial Conduct; the
         Florida Rules for Certified and Court-Appointed
         Mediators; the Florida Rules of Civil Procedure; the
         Florida Rules of Juvenile Procedure; and the Florida
         Family Law Rules of Procedure—Senior Judges Serving
         as Mediators, Arbitrators, or Voluntary Trial Resolution
         Judges.

DOCKET NO.: SC21-737           OPINION FILED: May 21, 2021

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE
ABOVE OPINION:

On page 1, in the case style, “THE FLORIDA RULES OF GENERAL
PRACTICE AND JUDICIAL ADMINISTRATION;” was deleted.

On page 1, lines 3-4, “the Florida Rules of General Practice and
Judicial Administration;” was deleted.

On page 4, lines 14-15, “the Florida Rules of General Practice and
Judicial Administration;” was deleted.

On page 5, last line, “the Florida Rules of General Practice and
Judicial Administration;” was deleted.

SIGNED: OPINION CLERK